DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 20, 2021.
Claims 1, 5 and 6 have been amended and are hereby entered.
Claims 7 – 9 have been added.
Claims 1 and 3 – 9 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 - 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 5 and 6 recite the limitations “the second film layer is made from a more rigid, sturdy and durable material providing better mechanical protection and reinforcing properties” and “elastic material.” These are relative phrases which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, in [0023] of the specification, the more durable material that provides better mechanical protection is taught as being a pre-stretched material. It is unclear whether the material of the second film layer is more durable, or the second film layer has been treated to obtain the claimed properties.
The phrase “stretched such that they strive to go back to an un-stretched state” in claims 1 and 6 also renders the claims indefinite because it is unclear whether the films remain in a stretched or returned to un-stretched position after stretching and what method limitations on the stretching process are being sought.
For examination purposes, the “durable material” are interpreted as reading on any woven plastic material, as the second film layer is defined in claim 3.
Claims 3 – 4 and 7 – 9 are rejected as being dependent on claims 1, 5, and 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US4331725A) in view of Suzuki (US20050123720A).
As per claims 1, 3 and 7, Clarke teaches:
A film comprising a first film layer made from a first elastic material and a third film layer made from a second elastic material (In claim 4, Akao teaches a wrapping material comprising two outer uniaxially stretched thermoplastic resin films surrounding a flexible sheet. In Column 2, Lines 31 – 36, Akao teaches that the thermoplastic resin 
The film comprising a second film layer made from a more rigid, sturdy and durable material providing better mechanical protection and reinforcing properties, than the elastic material (Column 4, Lines 55 – 58: “Figs. 5 and 6 show wrapping materials wherein a flexible sheet 7 made of a synthetic resin film, … cloth.” As the flexible sheet is a woven cloth material, as required by claim 3, it is interpreted as being the rigid, sturdy and durable material providing better mechanical protection and reinforcing properties than the elastic material as claimed.)
The first film layer and the third film layer are stretched only in a longitudinal direction, with respect to a direction the film is being fed during manufacture, wherein the first and third layers are stretched such that they strive to go back to an unstretched state (Abstract: “A wrapping material… comprising two uniaxially-stretched thermoplastic resin films.” As the film is made of an elastomeric material, polyethylene, as taught in Column 1, Lines 24 – 26, it would naturally follow that after being stretched, it would strive to go back to an unstretched state).
Examiner notes that the limitations “a film for wrapping of objects” and “configured to provide mechanical protection” are interpreted as statements of intended use. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.	
Akao teaches that the films are stretched uniaxially (Abstract). Akao does not specifically teach:
Wherein the first and third film layers are stretched by 10 – 25%
Suzuki teaches three layer sheets where two uniaxially stretched films are laminated to a base layer (Abstract). These materials are used in wrapping materials ([0004]), which is the same application as Akao. Suzuki further teaches that the films are stretched and that the stretching is preferably 1.1 to 15 times because when the stretching is less than 1.1, the mechanical strength is insufficient and when the stretching exceeds 15, it becomes difficult to stretch the film by an ordinary method ([0045]). The stretch magnification is interpreted to as a stretch between 10 – 1500%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to stretch the film to an amount, such as that claimed, as taught by Suzuki, motived by the desire to predictably produce a film with suitable mechanical strength that can be stretched by ordinary methods ([0045]).
Examiner notes that the limitation “wherein the first, second, and third layers are laminated together when the first and third film layers are stretched by 10% - 25%” is a product by process limitation. Akao teaches that the films are laminated (Column 1, Lines 34 – 36). Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akao (US4331725A) in view of Suzuki (US20050123720A), as applied to claims 1, 3 and 7 above, and further in view of Cree (US20090191779).
The prior art combination teaches that the top and bottom uniaxially stretched films are made of polyethylene (Column 2, Lines 31 – 36), but the prior art combination does not teach the first and third layers are made from low density polyethylene.
Cree teaches a laminate comprising an elastic substrate bonded to at least one layer of tensioned nonwoven web ([0035]). Cree further teaches:
Layers made from low density polyethylene ([0036]: “The elastic substrate may be a film formed of either a metallocene based low density polyethylene (m-LDPE)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the top and bottom uniaxially stretched films layers (first and third layers) of the prior art combination out of low density polyethylene as taught by Cree, as Cree discloses low density polyethylene layers as suitable elastic substrates for stretched multilayer films ([0036 – 0037]) and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (EP2340935A1) in view of Akao (US4331725A) and of Suzuki (US20050123720A).
As per claim 5, Ishikawa teaches:
A system for manufacturing a film comprising a first roller running at a first speed positioned at a first position and adapted to feed a first layer film comprising an elastic material (See annotated Figure below. 11 on the bottom right is the first roller operating at a first speed V21 in a first position to feed an elastic film layer 1S.)
A second roller running at a second speed positioned at the first position adapted to feed a second film layer comprising a durable material and the second speed being higher than the first speed (See annotated Figure below. 11 on the top left is the second roller operating at a second speed V41 in a second position to feed a durable film material 2S. As in [0070], “peripheral speed V31 of the upstream roll 31 is set at substantially the same speed as the peripheral speed of V21 of the gear roll 21, whereas, the peripheral 
Laminating rollers positioned at a second position, the second position being downstream of the first position, and where the first second and third film layers are laminated together when the first and third layers are stretched (See annotated Figure below. 41 and 43 show the laminating rollers downstream of the first and second rollers. As the stretch in the elastic film results from the speed differential between V21 and V41, the elastic first layer will be stretched when the films are laminated, as claimed.)

    PNG
    media_image1.png
    404
    499
    media_image1.png
    Greyscale

Ishikawa does not teach:
 a system further comprising a third roller running at the first speed, positioned at the first position and adapted to feed a third film layer comprising an elastic material
Wherein the first and third film layers are stretched by 10 – 15%
The prior art combination teaches a laminate with a second film layer disposed between first and third film layers that are stretched uniaxially (Akao, Abstract).  The prior art combination teaches that the film layers are stretched between 10 and 1500% (Suzuki, [0045]). The prior art combination teaches that the resulting product may be produced by laminating the films to both sides of the fabric (Akao, Column 1, Lines 34 – 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ishikawa by adding an additional roller that operates in the same manner as the first roller of Ishikawa, where the additional roller is positioned on the other side of the second roller from the first roller, in order to produce a laminated film as described in the prior art combination with three layers, both of the exterior layers being made of a machine direction oriented stretched layer. One of ordinary skill would have been motivated to make this modification because Akao teaches that laminated with uniaxially stretched thermoplastic resin films and an inner flexible sheet have excellent physical strength (Akao, Abstract) and Suzuki teaches that the stretching of the film layers should be between 10 and 1500% to obtain suitable mechanical strength (Suzuki, [0045]).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.  Ishikawa teaches a composite sheet that can be used for the exterior material of a diaper ([0002]) which is thus capable of being wrapped around objects (i.e. the claimed “film for wrapping of objects” in claim 5).
As per claims 6 and 9, when the apparatus of Ishikawa is used to produce the films of the prior art combination, the limitations of the method claim 6 are also met, wherein the layers are provided and stretched, and then finally laminated together to form a laminated film.

Response to Amendments
Applicant’s amendments to the claims, filed June 8, 2021, caused the withdrawal of the objection to the claims based on incorrect claim status identifiers as set forth in the miscellaneous office action filed April 27, 2021
Applicant’s amendments to the claims, filed June 8, 2021, caused the withdrawal of the rejection of Claims 1, 3 and 6 under U.S.C. 103 as unpatentable over Patel as evidenced by Thorne, as set forth in the office action filed October 20, 2020
Applicant’s amendments to the claims, filed June 8, 2021, caused the withdrawal of the rejection of claim 4 under U.S.C. 103 as unpatentable over Patel and Cree as set forth in the office action filed October 20, 2020.
Applicant’s amendments to the claims, filed June 8, 2021, caused the withdrawal of the rejection of claim 5 under U.S.C. 103 as unpatentable over Ishikawa in view of Patel as set forth in the office action filed October 20, 2020.

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to the claims define the claims because the properties are claimed in relation to the first and third film layers and in the context of the use of wrapping objects suitable for a film that not only tightly wraps around objects and provides mechanical protection that protects that object from external forces and that the film is able to withstand the contact pressure created by the sharp edges sharp steel coils while lifted. Examiner respectfully disagrees. As shown above, the term “elastic material” is still subjective and indefinite, and therefore any comparison made to an indefinite material is equally indefinite. Furthermore, the capabilities discussed by Applicant, i.e. to withstand the contact pressure created by the sharp edges while lifted, are not limitations currently provided in the claims.
Applicant argues that the phrase “stretched so that they strive to back to an unstretched state is definite as the limitation does not require the films to go back to any point or state, and that the striving itself is a state and provides a technical effect. Examiner respectfully disagrees. As set forth above, it is unclear whether any structural limitations are provided by the claim or if the limitation is solely a product by process limitation.
Applicant’s remaining arguments with respect to claims 1, and 3 - 9 have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789